         Case 1:17-cv-00199-CRK Document 87              Filed 06/27/19    Page 1 of 5



                   UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                           )
CHANGZHOU TRINA SOLAR ENERGY CO., )
LTD., TRINA SOLAR (CHANGZHOU SCIENCE )
& TECHNOLOGY CO., LTD, AND TRINA           )
SOLAR (U.S.) INC.,                        )
                                           )
                   Plaintiffs,             ) Consol. Court No. 17-00199
                                           )
      v.                                   )
                                           )
UNITED STATES,                            )
                                           )
                   Defendant.              )
                                           )
      and                                  )
                                           )
SOLARWORLD AMERICAS, INC.                 )
                                           )
                   Defendant-Intervenor    )
__________________________________________)

                                            ORDER

        Upon consideration of plaintiffs’ and consolidated plaintiffs’ comments on the

Department of Commerce’s April 25, 2019 remand redetermination, defendant’s response, and

all other pertinent papers, it is hereby

        ORDERED that the remand redetermination is sustained.




                                                            _____________________________
                                                                        JUDGE

Dated: _______________, 2019
       New York, NY
        Case 1:17-cv-00199-CRK Document 87               Filed 06/27/19    Page 2 of 5



             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                           )
CHANGZHOU TRINA SOLAR ENERGY CO., )
LTD., TRINA SOLAR (CHANGZHOU) SCIENCE )
& TECHNOLOGY CO., LTD, AND TRINA           )
SOLAR (U.S.) INC.,                        )
                                           )
                   Plaintiffs,             ) Consol. Court No. 17-00199
                                           )
       v.                                  )
                                           )
UNITED STATES,                            )
                                           )
                   Defendant.              )
                                           )
       and                                 )
                                           )
SOLARWORLD AMERICAS, INC.                 )
                                           )
                   Defendant-Intervenor    )
__________________________________________)

                      DEFENDANT’S RESPONSE TO COMMENTS
                     REGARDING REMAND REDETERMINATION

       Defendant, the United States, respectfully submits this response to the comments

submitted by plaintiffs, Changzhou Trina Solar Energy Co., Ltd., Trina Solar (Changzhou)

Science & Technology Co., Ltd., and Trina Solar (U.S.) Inc. (collectively, Trina), and defendant-

intervenor, SolarWorld Americas, Inc. (SolarWorld), concerning the Department of Commerce’s

(Commerce’s) remand redetermination filed in accordance with this Court’s decision and remand

order in Changzhou Trina Solar Energy Co., Ltd.. v. United States, 359 F. Supp. 3d 1329 (Ct.

Int’l Trade 2019) (Changzhou Trina). See Final Results of Second Redetermination Pursuant to

Court Remand, ECF No. 78 (Apr. 25, 2019) (Remand P.R. 2) (Remand Redetermination);

Plaintiffs’ Comments On Remand Redetermination, ECF No. 83 (May 28, 2019) (Pls. Cmts.);
         Case 1:17-cv-00199-CRK Document 87               Filed 06/27/19     Page 3 of 5



Defendant-Intervenor’s Comments On Remand Redetermination, ECF No. 84 (May 28, 2019)

(Def.-Int. Cmts.).

        This litigation concerns Commerce’s first administrative review of the antidumping duty

order covering certain crystalline silicon photovoltaic products from China. See Certain

Crystalline Silicon Photovoltaic Products From the People’s Republic of China, 82 Fed. Reg.

32,170 (Dep’t of Commerce July 5, 2017) (final admin. review). Trina challenged various

aspects of Commerce’s determination in the review, including Commerce’s decision not to offset

Trina’s dumping margin by the subsidy rate calculated for the Export-Import Bank Export

Buyer’s Credit Program in the most recently completed segment of the companion

countervailing duty proceeding.

        After briefing and argument, on October 16, 2018, the Court remanded Commerce’s

determination. See Changzhou Trina, 359 F. Supp. 3d at 1329. In Changzhou Trina, the Court

found that Commerce’s decision not to grant an offset for the subsidy rate calculated for the

Export-Import Bank Export Buyer’s Credit program was “contrary to law because in the parallel

CVD investigation Commerce necessarily found that the export buyer’s credit program was an

export subsidy.” Id. at 1339. The Court found that “on remand Commerce must increase

Trina’s U.S. selling prices by the amount countervailed to offset the export subsidy.” Id. at

1342. The Court then ordered Commerce to “recalculate Trina’s U.S. selling prices.” Id. at

1344.

        On April 25, 2019, Commerce filed its remand redetermination with the Court. See

generally Remand Redetermination. Pursuant to the Court’s order, and under respectful protest,

Commerce granted an offset to Trina’s United States selling prices for the subsidy rate calculated

for the Export-Import Bank Export Buyer’s Credit program. Id. at 5.




                                                 2
        Case 1:17-cv-00199-CRK Document 87               Filed 06/27/19    Page 4 of 5



       On May 28, 2019, Trina and SolarWorld filed their comments on the remand

redetermination. See Pls. Cmts; Def.-Int. Cmts. Trina stated that the remand redetermination

complies with this Court’s instructions in Changzhou Trina. Pls. Cmts. 1-2. SolarWorld stated

that Commerce’s reversal of its decision not to grant an offset for the Export-Import Bank

Buyer’s Credit Program was “in error” because Commerce did not have sufficient information

about the subsidy program to conclude that it was an export subsidy within the meaning of 19

U.S.C. §§ 1677(5)(A)-(B). Def.-Int. Cmts. 4. The Court, however, ordered Commerce to grant

the offset, and Commerce’s remand redetermination therefore appropriately complies with the

Court’s order.

       For these reasons, we respectfully request that the Court sustain Commerce’s remand

redetermination.

                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    JEANNE E. DAVIDSON
                                                    Director

                                                    /s/ Reginald T. Blades, Jr.
                                                    REGINALD T. BLADES, JR.
                                                    Assistant Director

                                                    /s/ Joshua E. Kurland
                                                    JOSHUA E. KURLAND
                                                    Trial Attorney
                                                    Commercial Litigation Branch
                                                    U.S. Department of Justice, Civil Division
                                                    P.O. Box 480
                                                    Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    Tel: (202) 616-0477
                                                    Fax: (202) 353-0461

June 27, 2019                                       Attorneys for Defendant



                                                3
        Case 1:17-cv-00199-CRK Document 87               Filed 06/27/19    Page 5 of 5



                            CERTIFICATE OF COMPLIANCE

       Pursuant to paragraph 2(B)(2) of the Chambers Procedures of the United States Court of

International Trade, the undersigned certifies that these comments comply with the word

limitations set forth in paragraph 2(B)(1)(b) of the Chambers Procedures. Specifically,

excluding those exempted portions of the brief as set forth in paragraph 2(B)(1) of the Chambers

Procedures, I hereby certify that these comments contain 503 words. In accordance with the

Chambers Procedures, this certified word count is based on the word count feature in the word

processing system (Microsoft Word 2016) used to prepare this brief.



                                     /s/ Joshua E. Kurland




                                                4
